 
 
IV 
111th CONGRESS
1st Session
H. RES. 912 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2009 
Ms. Richardson (for herself, Mr. Rohrabacher, Mr. Thompson of California, and Mr. Calvert) submitted the following resolution; which was referred to the Committee on Natural Resources
 
RESOLUTION 
Recognizing the Aquarium of the Pacific for winning the Super Nova Star of Energy and Efficiency Award and for providing national leadership in marine education, and for other purposes. 
 
 
Whereas, on September 17, 2009, the Aquarium of the Pacific, located in Long Beach, California, was awarded the prestigious Super Nova Star of Energy Efficiency Award by the Alliance to Save Energy; 
Whereas the Alliance to Save Energy is a nonprofit coalition of business, government, environmental, and consumer leaders that was founded in 1977 that supports energy efficiency and advocates for energy-efficient policies that minimize costs to society and individual consumers, and that lessen greenhouse gas emissions and their impact on the global climate; 
Whereas each year the Alliance to Save Energy evaluates thousands of companies, learning institutions, and State and local government agencies and awards the Super Nova Star of Energy Efficiency to the organization that is deemed to be the most energy-efficient organization in the Nation with annual revenues under $50,000,000; 
Whereas in winning the Super Nova Star Award, the Aquarium of the Pacific became the first nongovernmental and noncorporate organization to be so honored; 
Whereas in selecting the Aquarium of the Pacific for the award, the Alliance to Save Energy commended the Aquarium for becoming the first aquarium, museum, or zoological park in the country to certify its greenhouse gas emissions with a third party, verifying that the Aquarium’s energy consumption levels have not risen in the past eight years despite significant increases in the number of visitors; 
Whereas in 2008, the Aquarium of the Pacific placed in service Long Beach’s first LEED platinum-certified building, a pioneering environmental classroom that uses solar power, a green roof, a rainwater capture system, and a highly efficient pool pump, and other energy and water efficiencies; 
Whereas the Aquarium has committed to achieving LEED platinum or gold certification for all future projects and has set an excellent example for energy efficiency that other businesses and institutions can follow; 
Whereas the Aquarium of the Pacific is the fourth most attended aquarium in the Nation, and its mission is to instill a sense of wonder, respect, and stewardship for the Pacific Ocean, its inhabitants, and ecosystems; 
Whereas the Aquarium offers numerous educational programs, cultural festivals, classes and courses, offsite field trips, and renowned guest speakers; and 
Whereas such programs and initiatives educate and inspire 1,500,000 visitors annually and deepen their understanding and appreciation for the Pacific Ocean’s ecosystems while furthering the national goal of maximizing energy efficiency: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Aquarium of the Pacific for receiving the prestigious Super Nova Star of Energy Efficiency Award; 
(2)affirms the important role that aquariums accredited by the Association of Zoos and Aquariums play in broadening public understanding of the oceans, marine life, and complex aquatic ecosystems;  
(3)recognizes and applauds the Aquarium of the Pacific as a pioneer of marine education and energy efficiency; and 
(4)encourages other museums, aquariums, and similar institutions to follow the Aquarium of the Pacific’s example of how to prioritize and achieve energy efficiency. 
 
